*262On Petition for Rehearing (Filed November 21, 1913).
Fisk, J.
Counsel for respondent have filed an elaborate petition for rehearing wherein they challenge the correctness of the foregoing opinion in certain particulars. Such petition contains thirty-six pages of typewritten matter, consisting of a reargument and citation of numerous authorities claimed to be in point, but nothing new is presented, and the same amounts to a rehash of the matters contained in the original brief, with the addition of the citation of many authorities.
Notwithstanding a failure of counsel to observe the rules regarding the matters which may be properly set forth in a petition for rehearing, we have devoted considerable time to a consideration thereof, and have examined most of the authorities therein collated. After such consideration we see no reason to change our conclusions as above announced.
It is not our purpose at this time to answer in detail the various propositions advanced by counsel in such petition, but will briefly notice some of them. The fact must not be overlooked that this is not an action in claim and delivery, but one brought to recover damages for the alleged conversion by defendant of certain personal property claimed to belong to plaintiff. Defendant, by his original answer, merely puts in issue the allegations of the complaint by what amounted to a general denial; no attempt to plead justification was made. The issues thus framed were therefore clearly defined. In order to recover, plaintiff had the burden of proving, first, ownership in him as alleged; second, wrongful conversion of the property by defendant as alleged; and, third, the damages occasioned thereby. In their petition, counsel for respondent argue that because plaintiff in his complaint alleged that defendant unlawfully took said property from the plaintiff’s possession, and that because plaintiff’s counsel in proving their case offered testimony showing that defendant, as sheriff, claimed to act under a certain execution issued in an action wherein the First National Bank of Waterloo was plaintiff and W. I. Ginther was defendant, that this opened the door to defendant to prove and rely upon justification. Such contention is far-fetched and unsound. The fact that plaintiff went to the trouble of proving the unnecessary particulars regarding the method of the alleged conversion by defendant of this property did not have the effect of broadening the issues in the case as framed by the pleadings. The *263sole purpose of sucb testimony was to prove tbe allegation in the complaint that defendant took and converted the property. Nor does the fact that plaintiff had knowledge of the capacity in which and the process under which defendant seized this property thus operate to broaden the issues and to permit a defense of justification under the pleadings. It is no hardship upon litigants to confine them to the issues which they have framed by the pleadings, and not to do so would result in endless confusion in our practice. It is no answer to this to say that plaintiff could not possibly have been prejudiced by permitting defendant to prove and rely upon a defense which he did not see fit to allege. When proof of such defense was offered and objected to, proper and orderly practice required defendant to move to amend his answer by alleging such new matter by way of defense; and if such a motion had been made, it no doubt would have been granted, for, under the facts, it would have constituted an abuse of discretion to have denied such application; but, as before stated, such fact in no way obviates the necessity for such an' amendment in order to permit of the defense of justification. The logical effect of counsel’s reasoning, it seems to us, would be to do away with the necessity of pleading defenses where it can be shown that the plaintiff had knowledge of their existence. The mere statement of the proposition is enough to show the fallacy of such contention.
What we have here said does not in the least conflict with the well-settled rule that courts should be liberal in allowing amendments, and that a variance between the allegations in a pleading and the proof shall not be deemed material unless it has actually misled the adverse party to his prejudice, etc. The fact that a party has not been misled to his prejudice, nor in any manner taken by surprise, is a very good reason why his objection to a proposed amendment should be ignored; but it is no reason for dispensing with the necessity of any amendment at all; nor is it any justification for permitting an amendment after the trial, materially changing the issues, nor of permitting an amendment of the pleadings after the trial to conform to the proof where such proof was improperly received over objection. Counsel have devoted much space in their petition in an attempt to convince us that the above opinion is erroneous in asserting that ah amendment, after the trial, to conform the pleadings to the proof, cannot be made where such proof was im*264properly received, over objection, and they cite a large number of cases which they claim to be in point, and among them is Barker v. More, 18 N. D. 85, 118 N. W. 823. Most of the cases cited and relied upon are from California. The cases from other states do- not seem to support counsel’s contention. An examination of the opinion in Barker v. More discloses that it was an action in equity, tried under the so-called Newman law, where all evidence offered must be received on trial, in which cases rulings are not made on the objections to evidence, and the portion of the opinion relied upon by counsel was purely dictum, as the following quotation from the opinion shows: “In reference to the action of the trial court in permitting an amended answer to be served, we think there was no abuse of discretion, and that the plaintiff was in no way prejudiced by the amendment. The complaint alleged that the assignment to Cooper was for security purposes only. The original answer expressly denied that there was any trust relation created by that assignment, and under that allegation and denial it would not have been error to admit proof that the assignment of November 7, 1902, was not a conditional one. However, disregarding entirely the question of the sufficiency of the original answer, we discover no reason why it was prejudicial or erroneous to permit the amendment to be filed to conform to the proof. It was not a different or new defense from that which was foreshadowed by the general denial or answer, wherein there was an express denial of any trust relation growing out of the assignment. The amended answer alleged that fact in more specific terms.” It will be seen from the foregoing that what was said hardly reached to the dignity even of a dictum, in favor of the respondent’s contention, as the amendment brought no new issue into the case, and we certainly do not consider it as in any way controlling in the case at bar.
In view of counsel’s very urgent contention upon the proposition that the court has power to conform the pleadings to the proof, even though such proof was introduced over the objection that it was not within the issues, we desire to cite in support of our holding the following authorities in addition to those cited in the main opinion: 31 Cyc. 452, and the numerous cases cited in note 85, from the states of Indiana, Kansas, Massachusetts, Minnesota, Nebraska, New York, and Oregon. Also the following more recent cases: Audley v. Townsend, 126 App. Div. 431, 110 N. Y. Supp. 575; Leggat v. Palmer, 39 Mont. 302, 102 Pac. *265327. Anri we call special attention to tbe cases of Guerin v. St. Paul F. & M. Ins. Co. 44 Minn. 20, 46 N. W. 138; Walker v. O'Connell, 59 Kan. 306, 52 Pac. 894; and Mendenball v. Harrisburg Water Power Co. 27 Or. 38, 39 Pac. 399.
We quote from tbe latter opinion as follows: “ ‘When,’ says Lord, J., in Cook v. Croisan, 25 Or. 475, 36 Pac. 532, 'tbe parties proceed with a trial, and evidence is received without objection, supporting material matters wbicb are not set out in tbe pleadings, tbe court may permit the pleadings to be amended to conform with tbe proofs.’ Tbe right to amend a pleading so as to make it conform to tbe proof proceeds upon tbe theory that it presented tbe issues sought to be established by tbe evidence introduced and admitted without objection, but that some material allegation bad been inadvertently omitted therefrom. In such cases it is tbe duty of the court, after tbe evidence upon tbe supposed issue has been introduced without objection, to permit tbe amendment; but when objection has been made to its introduction, tbe court has no authority to allow such an amendment, as this would have a tendency to invert tbe orderly mode of trial prescribed by statute, and lead to tbe practice of settling issues after, instead of before, trial, thereby returning to primitive methods. Tbe plaintiff having made objection to tbe introduction of this evidence, there was no abuse of discretion in denying leave to tbe defendant to file its amended answer.”
In Walker v. O’Connell, tbe Kansas court, speaking upon this question, said: “After successfully resisting all tbe defendant’s attempts to secure recognition of tbe rule, tbe plaintiff finally moved for leave to amend her petition to conform to tbe facts proved, by alleging tbe nonappointment of an administrator of tbe decedent’s estate. This motion was allowed and tbe amendment made. However, it was not made, nor tbe motion therefor filed, until five days after tbe close of tbe trial, tbe return of tbe verdict, and tbe discharge of tbe jury, and two days after tbe motion for new trial was filed. It was made, however, before tbe rendition and entry of judgment on tbe verdict and findings.
“While tbe statute (Civil Code, § 139) allows amendments to be made, either before or after judgment, to conform to tbe proof of facts, and while this statute should be liberally construed and a liberal exercise of tbe right of amendment allowed, we >-are clear that the amendment in question should not have been permitted at tbe time and under tbe *266circumstances disclosed in this case. It will be observed that, at every proper and available opportunity, the attention of the court was called to the vital defect in the plaintiff’s petition, and a challenge made to her right to proceed because of such defect. In particular, the court had been requested to instruct the jury to find for the defendants, because of the lack of the necessary allegation in plaintiff’s petition to entitle her to recover. Excc^ jus to the court’s rulings were made as each successive phase of the question arose and was disposed of. These rulings and exceptions showed substantial and reversible error, within the previous decisions of this court.
“At no time after verdict and before the amendment was made could any question exist as to the right of the defendants to an order setting aside the verdict and findings and awarding a new trial. We think it was not within the power of the court, at the late time this amendment was proposed, to allow it to be made, and through its retroactive effect to cure the substantial errors which had been committed through lack of its earlier making. To such effect are the authorities. 'A motion, after the close of the evidence, to conform the pleadings to the proof, can never be granted where the admission of the evidence was promptly objected to when it was offered, upon the ground that it did not tend to support the allegations in the pleadings.’ 1 Enc. Pl. & Pr. 585. We have examined many of the authorities cited under the above quotation, and find that they fully support the text.
“We cannot conjecture whether an administrator of the estate of John O’Connell had been in fact appointed, and we have no way of ascertaining the fact except by the record before us; and that was silent upon the question until the amendment was made, long after all opportunity for the defense to be heard upon it had passed. Had an issue been made upon this question in proper time and form, it might have been that the defendants could have proved the making of an appointment. We cannot assume a lack of good faith on their part in insisting that such issue be framed and that they be heard upon it. We cannot assume that their contention is a technical and vexatious insistence upon a mere matter of form, readily ascertainable against them. As shown in Eureka v. Merrifield, 53 Kan. 794, 37 Pac. 113, it is matter of substance, and not of form, and what the fact may be is impossible for us to know.”
*267Tn Guerin v. St. Paul F. & M. Ins. Co. tbe Minnesota court said: “Tbe court also erred iu permitting tbe amendment. Tbe defendant properly and seasonably objected to tbe reception of testimony inadmissible under tbe pleadings, but wbicb, as tbe court charged tbe jury, was essential to a recovery by tbe plaintiffs, and was thereafter entitled to the benefit of its objection and exception. It is true that under tbe statute . . . much discretion is properly given to tbe trial court in tbe way of amendments, before and after judgment, in furtherance of justice. But in this instance tbe manifest purpose and tbe inevitable effect of tbe amendment was to deprive the defendant of a legal right it had secured during tbe trial, by means of its exception to tbe ruling. This was a clear abuse of discretion upon tbe part of tbe court. Tbe plaintiffs should have applied for tbe amendment when, through tbe objection made on the trial, its necessity became strikingly apparent.”
And Mr. Sunderland in bis able article on Pleading, 31 Cyc. 452, states what undoubtedly is tbe sound rule as follows: “Tbe right to amend pleadings so as to conform to proof proceeds upon tbe theory that this presents tbe issues sought to be established by tbe evidence introduced and admitted without objection; but it is quite generally held that, where tbe evidence offered has been promptly objected to on the ground that such evidence offered has been promptly objected to on tbe ground that such evidence does not tend to support tbe allegations of tbe pleadings, a motion to amend after admission of tbe evidence, so as to conform to proof, should not be granted, and if under such circumstances it is granted, it is an abuse of discretion, and tbe amendment will not be considered on appeal. If evidence is objected to on tbe ground of variance, tbe motion to amend should be made before it is admitted.”
In tbe light of counsel’s citation of tbe many authorities wbicb they assert support their contention, it is interesting to observe that in tbe note to Cyc. above cited tbe only eases collated as bolding contrary to tbe general rule are four California decisions, as follows: Firebaugh v. Burbank, 121 Cal. 186, 53 Pac. 560; Guidery v. Green, 95 Cal. 630, 30 Pac. 786; Clark v. Phœnix Ins. Co. 36 Cal. 168; and Stringer v. Davis, 30 Cal. 318. Tbe reason for tbe rule is stated in such note as follows: “To allow an amendment under such circumstances would *268have a tendency to invert the ordinary mode of trial, and lead to the settling of issues after, instead of before, trial.”
We deem it unnecessary to extend this opinion further in answer to the various contentions in the petition. While we regret the necessity of ordering a new trial, and thus subjecting tbe1 defendant to added expense, we see no other alternative. The fact that a like result may and probably will be reached on a new trial does not, under the record, justify us in affirming the judgment. Although the plaintiff’s so-called trust deed, upon which his title to the property in controversy rests, is void as to nonassenting creditors of Mr. Ginther, it is valid and enforceable as to all other persons, and therefore it is incumbent upon defendant, in order to defeat plaintiff’s recovery, to allege and prove justification. This he failed to do.
Petition denied.